Exhibit 10.1

 

Loan No. 1003352

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of May 31, 2013, by and among REALTY INCOME CORPORATION, a corporation
formed under the laws of the State of Maryland (the “Borrower”), each of the
Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of May 10, 2012 (as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:

 

(a)                                 The Credit Agreement is amended by restating
the definitions of “Guarantor” and “Secured Indebtedness” contained in
Section 1.1. thereof in their entirety as follows:

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and shall in any event include Tau Operating Partnership, L.P. and any Material
Subsidiary.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Borrower, shall include (without duplication), the Borrower’s Ownership Share of
the Secured Indebtedness of its Unconsolidated Affiliates.  Indebtedness of the
Borrower or a Subsidiary secured solely by a pledge of Equity Interests in one
or more Subsidiaries shall not be treated as Secured Indebtedness but shall be
treated as Unsecured Indebtedness.

 

(b)                                 The Credit Agreement is amended by inserting
the following definition of “Material Subsidiary” in Section 1.1. thereof in the
appropriate alphabetical location:

 

“Material Subsidiary” means any Subsidiary owing directly, or indirectly through
Subsidiaries, assets comprising 15.0% or more of Gross Asset Value in the
aggregate.

 

(c)                                  The Credit Agreement is further amended by
restating Section 7.1.(w) thereof in its entirety as follows:

 

--------------------------------------------------------------------------------


 

(w)                               Unencumbered Assets. Each of the Properties
included in calculations of Unencumbered Asset Value qualifies as an
Unencumbered Asset.

 

(d)                                 The Credit Agreement is further amended by
restating Section 8.14. thereof in its entirety as follows:

 

Section 8.14.  Guarantors.

 

(a)                                 Requirements to Become a Guarantor.  As soon
as available, and in any event within 30 days of the date on which any of the
following conditions first applies to any Subsidiary that is not already a
Guarantor, the Borrower shall deliver to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent: (i) an
Accession Agreement executed by such Subsidiary and (ii) the items that would
have been delivered under subsections (iv) through (viii) and (xiv) of
Section 6.1.(a) if such Subsidiary had been required to become a Guarantor on
the Agreement Date:

 

(w)                               such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Borrower or any other
Subsidiary of the Borrower;

 

(x)                                 such Subsidiary (A) owns any asset the value
of which is included in the determination of Unencumbered Asset Value and (B)
has incurred, acquired or suffered to exist any Indebtedness other than
Nonrecourse Indebtedness;

 

(y)                                 such Subsidiary becomes a Material
Subsidiary; or

 

(z)                                  such Subsidiary receives asset from a Loan
Party under a transaction permitted under clause (x) or (y) of
Section 10.4.(ii).

 

Notwithstanding the foregoing, subject to compliance with Section 10.10.,
(A) Crest Net Lease, Inc. and its Deemed Taxable REIT Subsidiaries shall not be
required to become Guarantors and (B) upon written notice from the Borrower to
the Administrative Agent and the Lenders, the Borrower may designate up to two
Taxable REIT Subsidiaries (in addition to Crest Net Lease, Inc.) that shall not,
and whose Deemed Taxable REIT Subsidiaries shall not, be required to become
Guarantors.

 

(b)                                 Release of Guarantors.  The Borrower may
request in writing that the Administrative Agent release, and upon receipt of
such request the Administrative Agent shall release, a Guarantor (other than Tau
Operating Partnership, L.P.) from the Guaranty so long as: (i)(A) such Guarantor
is not, or simultaneously with its release from the Guaranty will not be,
required to be a party to the Guaranty under the immediately preceding
subsection (a) or (B) such Guarantor has ceased to be, or simultaneously with
its release from the Guaranty will cease to be, a Subsidiary; (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release; (iii) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except to the
extent otherwise qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects) on

 

2

--------------------------------------------------------------------------------


 

and as of the date of such release with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents or waived or
consented to by the Requisite Lenders in accordance with the provisions of
Section 13.7.; and (iv) the Administrative Agent shall have received such
written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release. 
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

 

(e)                                  The Credit Agreement is further amended by
deleting Section 10.1.(j) thereof in its entirety.

 

(f)                                   The Credit Agreement is further amended by
restating clauses (i) and (ii) of Section 10.4. thereof in their entirety as
follows:

 

(i)                                     any Subsidiary may merge with (x) the
Borrower so long as the Borrower is the survivor of such merger and (y) any
other Subsidiary; provided that if either Subsidiary is a Loan Party, a Loan
Party is the survivor of such merger;

 

(ii)                                  (x) the Borrower may sell, transfer,
contribute or otherwise dispose of any of its assets to any Subsidiary that is a
Loan Party or will become a Loan Party in accordance with Section 8.14.(a)(z),
(y) any Subsidiary that is a Loan Party may sell, transfer, contribute or
otherwise dispose of any of its assets to the Borrower or any other Subsidiary
that is a Loan Party or will become a Loan Party in accordance with
Section 8.14.(a)(z) and (z) any Subsidiary that is not a Loan Party may sell,
transfer, contribute or otherwise dispose of any of its assets to the Borrower
or any other Subsidiary;

 

(g)                                  The Credit Agreement is further amended by
restating Section 10.9. thereof in its entirety as follows:

 

Section 10.9.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or with any
director or senior officer of any Loan Party, except (a) as set forth on
Schedule 7.1.(r), (b) transactions entirely among the Borrower, other Loan
Parties, Subsidiaries that will become Loan Parties in accordance with
Section 8.14.(a)(z) and Wholly Owned Subsidiaries, (c) transactions entirely
among Subsidiaries that are not Loan Parties or (d) transactions that are (i) in
an amount less than $2,000,000 and are approved by a majority of the members of
the Borrower’s board of directors that are not party to the applicable
transaction (the

 

3

--------------------------------------------------------------------------------


 

“Disinterested Directors”) or (ii) in the ordinary course of business and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate, as
reasonably determined in good faith by the Disinterested Directors. 
Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule if a Default or Event of Default exists or would
result from the making of such payment.

 

(h)                                 The Credit Agreement is further amended by
restating Section 10.10. thereof in its entirety as follows:

 

Section 10.10.  Limitations on Non-Guarantor Subsidiaries.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to:

 

(a)                                 Permit any Taxable REIT Subsidiary (which
for the avoidance of doubt will include all Deemed Taxable REIT Subsidiaries of
such Taxable REIT Subsidiary) that is not a Guarantor pursuant to the last
sentence of Section 8.14(a) to incur any Indebtedness other than (i) Nonrecourse
Indebtedness and (ii) Indebtedness owning to a Loan Party;

 

(b)                                 Make Investments in Crest Net Lease, Inc.
and the Crest Net Subsidiaries, including by way of loans, in an aggregate
amount exceeding $150,000,000 at any time outstanding; or

 

(c)                                  Make Investments in any Taxable REIT
Subsidiary ((which for the avoidance of doubt will include all Deemed Taxable
REIT Subsidiaries of such Taxable REIT Subsidiary) but excluding Crest Net
Lease, Inc. and the Crest Net Subsidiaries) that are not Guarantors pursuant to
the last sentence of Section 8.14(a), in an aggregate amount in excess of
$50,000,000 at any time outstanding.

 

(i)                                     The Credit Agreement is further amended
by restating Section 11.1.(d)(i) thereof in its entirety as follows:

 

(i)                                     Any Loan Party shall fail to pay when
due and payable the principal of, or interest on, any Indebtedness (other than
the Loans and Reimbursement Obligations) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value) in each case, individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of $70,000,000 or more
(“Material Indebtedness”) and such failure shall continue beyond any applicable
cure periods; or

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment,
including without limitation, the release of the Guarantors under Section 3
below, is subject to receipt by the Administrative Agent of each of the
following in form and substance satisfactory to the Administrative Agent:

 

4

--------------------------------------------------------------------------------


 

(a)                                 a counterpart of this Amendment duly
executed by the Borrower, the Administrative Agent and each of the Lenders;

 

(b)                                 an Acknowledgement substantially in the form
of Exhibit A attached hereto, executed by each Subsidiary required to be
Guarantor immediately after giving effect to this Amendment; and

 

(c)                                  such other documents, agreements and
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably request.

 

Section 3.  Release of Guarantors.  Upon the effectiveness of this Amendment as
provided in Section 2 above, the Administrative Agent and the Lenders agree that
the Guarantors set forth on Schedule I attached hereto shall be released as
Guarantors under the Guaranty.

 

Section 4.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                 Authorization; Execution; Binding Effect. 
The Borrower has the right and power, and has taken all necessary action to
authorize it, to execute and deliver this Amendment, and to perform this
Amendment and the Credit Agreement as amended by this Amendment in accordance
with their respective terms and to consummate the transactions contemplated
hereby and thereby.  This Amendment has been duly executed and delivered by the
duly authorized officers of the Borrower and each of this Amendment and the
Credit Agreement as amended by this Amendment is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein or therein and as may be limited by equitable
principles generally (whether in a proceeding in law or in equity).

 

(b)                                 Compliance of Agreement, Etc. with Laws. 
The execution and delivery of this Amendment, and the performance of this
Amendment and the Credit Agreement as amended by this Amendment in accordance
with their respective terms, do not and will not, by the passage of time, the
giving of notice, or both:  (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to any Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation or the bylaws of the Borrower or the organizational
documents of any other Loan Party, or any material indenture, agreement or other
instrument to which any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for the benefit of the Lenders and the Issuing Bank.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Amendment.

 

(d)                                 Guarantors.  As of the effective date of
this Amendment and after giving effect thereto, no Subsidiary is required to be
a Guarantor pursuant to Section 8.14. of the Credit Agreement as amended by this
Amendment except for the Subsidiaries set forth on Schedule II attached hereto.

 

Section 5.  Reaffirmation of Representations.  The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower to the
Administrative Agent and the Lenders in the Credit Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with

 

5

--------------------------------------------------------------------------------


 

the same force and effect as if such representations and warranties were set
forth in this Amendment in full.

 

Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.  This Amendment is a Loan Document.

 

Section 7.  Costs and Expenses.  The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

 

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Effect; Ratification.  Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
in full force and effect.  The amendments contained herein shall be deemed to
have prospective application only.  The Credit Agreement is hereby ratified and
confirmed in all respects.  Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.

 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

 

 

REALTY INCOME CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael R. Pfeiffer

 

 

Name:

Michael R. Pfeiffer

 

 

Title:

Executive Vice President, General Counsel

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Dale Northup

 

 

Name:

Dale Northup

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Helen Chan

 

 

Name:

Helen Chan

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

Name:

Michael R. Mellott

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

 

By:

/s/ Helga Blum

 

 

Name:

Helga Blum

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ James Nigro

 

 

Name:

James Nigro

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

 

Name:

Elizabeth Johnson

 

 

Title:

Senior Credit Banker

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ G. David Cole

 

 

Name:

G. David Cole

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard Miles

 

 

Name:

Richard Miles

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ahaz Armstrong

 

 

Name:

Ahaz Armstrong

 

 

Title:

Assistant Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Tuerff

 

 

Name:

Brian Tuerff

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Darin Mortimer

 

 

Name:

Darin Mortimer

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ William G. Karl

 

 

Name:

William G. Karl

 

 

Title:

General Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name:

Frederick H. Denecke

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ James M. Armstrong

 

 

Name:

James M. Armstrong

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated

Credit Agreement for Realty Income Corporation]

 

 

 

COMERICA BANK, a Texas banking association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sam F. Meehan

 

 

Name:

Sam F. Meehan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Released Guarantors

 

O CHK, INC.

O ICE, LLC

RI TN 1, LLC

RI TN 2, LLC

RI GA 1, LLC

RI CS1, LLC

RI CS2, LLC

RI CS3, LLC

RI CS4, LLC

RI CS5, LLC

RI SE, LLC   (CA DBA:   RI SOUTHEAST, LLC)

Realty Income Properties 1, LLC

Realty Income Properties 2, LLC

Realty Income Properties 3, LLC

Realty Income Properties 4, LLC

Realty Income Properties 5, LLC

Realty Income Properties 6, LLC

Realty Income Properties 7, LLC

Realty Income Properties 8, LLC

Realty Income Properties 9, LLC

Realty Income Properties 10, LLC

Realty Income Properties 11, LLC

Realty Income Properties 12, LLC

Realty Income Properties 13, LLC

Realty Income Properties 14, LLC

Realty Income Properties 15, LLC

Realty Income Properties 16, LLC

Realty Income Properties 17, LLC

Realty Income Properties 18, LLC

Realty Income Properties 19, LLC

Realty Income Properties  20, LLC (Formerly RI Salem)

Realty Income Properties 21, LLC

Realty Income Properties 22, LLC

Realty Income Properties 23, LLC

Realty Income Properties 24, LLC

Realty Income Properties 25, LLC

Realty Income Illinois Properties 1, LLC

Realty Income Illinois Properties 2, LLC

Realty Income Illinois Properties 3, LLC

Realty Income Illinois Properties 4, LLC

Realty Income Regent Blvd LLC

CRG-CS 2, LLC

CRG-CS Services, LLC

Realty Income Texas Properties 1, LLC

Realty Income Pennsylvania Prop Trust

Realty Income Pennsylvania Prop Trust 2

Natick Beacon Fifth Realty (trust)

Realty Income Trust 1

Realty Income Trust 2

Realty Income Trust 3

RI Trust 1 Holding Company

Realty Income Sub Trust 63

Realty Income Sub Trust 71

Realty Income Sub Trust 319

Realty Income CK1, LLC

Tau Atlantic, LLC

Tau Central, LLC

Tau Midwest, LLC

Tau Northeast, LLC

Tau NY-NJ, LLC

Tau Pennsylvania, L.P.

Tau South, LLC

Tau West, LLC

ARC BFRKWTX001, DST

ARC BFCRWTX001, DST

ARC BFWTFTX001, DST

ARC BFLGCTX001, DST

ARC BFABQNM001, DST

ARC BFALLTX001, DST

ARC JJPLYMA001, LLC

ARC WBPCFL0001 DST

ARC WBPBFL0001 DST

ARC PA-QRS Trust

ARC PA-QRS Trust Member LLC

Tau Pennsylvania General Partner, LLC

American Realty Capital DST I

ARC DSTMBR001, LLC

ARC TRSMBR001 LLC

American Realty Capital DST II

ARC DSTMBR002, LLC

ARC TRSMBR002 LLC

American Realty Capital DST IV

ARC DSTMBR004, LLC

ARC TRSMBR004 LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Guarantors Not Being Released

 

Tau Operating Partnership, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTOR ACKNOWLEDGEMENT

 

THIS GUARANTOR ACKNOWLEDGEMENT dated as of May 31, 2013 (this “Acknowledgement”)
executed by each of the undersigned (the “Guarantors”) in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”)
and each “Lender” a party to the Credit Agreement referred to below (the
“Lenders”).

 

WHEREAS, Realty Income Corporation (the “Borrower”), the Lenders, the
Administrative Agent and certain other parties have entered into that certain
Amended and Restated Credit Agreement dated as of May 10, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and

 

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
May 10, 2012 (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”) pursuant to which they guarantied, among other things,
the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a First Amendment to Amended and Restated Credit Agreement dated as of the
date hereof (the “Amendment”), to amend the terms of the Credit Agreement on the
terms and conditions contained therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment, including without
limitation, the release of other Guarantors pursuant to Section 3 thereof, shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder.

 

Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

[Signatures on Next Page]

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

 

THE GUARANTORS:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------